Citation Nr: 1532062	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-20 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for the cause of the Veteran's death.  

3.  Entitlement to benefits under 38 U.S.C.A. § 1318, to include whether the October 2001 RO rating decision was clearly and unmistakably erroneous by not granting a total disability rating prior to January 2001.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to April 1946.  He died in August 2007, and the appellant is his surviving spouse.  

This matter is on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal is currently with the RO in Detroit, Michigan.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for service connection for the cause of the Veteran's death as well as entitlement to benefits under 38 U.S.C.A. § 1318 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1. In a February 2008 rating decision, the claim of entitlement to service connection for the cause of the Veteran's death was denied on the basis that none of the Veteran's service-connected disorders contributed substantially or materially to his death, and the cause of death listed on his death certificate was not etiologically related to his active duty service.  

2. The evidence added to the record since the February 2008 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1. The February 2008 rating decision that denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. As the evidence received subsequent to the February 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case the appellant is claiming entitlement to service connection for the cause of the Veteran's death.  This claim was previously denied by the RO in February 2008 on the basis that none of the Veteran's service-connected disabilities contributed to his death and the cause of his death listed on his death certificate, prostate cancer, was not related to active duty service.  She did not appeal that decision, nor did she submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the February 2008 rating decision became final, the Board determines that reopening the claim is warranted.  Specifically, the appellant has recently submitted a revised death certificate, which now lists congestive heart failure as the primary cause of the Veteran's death.  With this revised death certificate, the appellant has asserted that the Veteran's heart condition was exacerbated by his service-connected acquired psychiatric disorder.  

Not only is this revised death certificate "new" in that it was not previously reviewed by the RO, it is also "material," as it pertains to an unestablished fact necessary to support entitlement to service connection.  Therefore, as evidence that is both "new" and "material" has been submitted, the claim is reopened.  


ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim of entitlement to service connection for the cause of the Veteran's death is granted, and the claim is reopened.



REMAND

The claim having been reopened, additional development is required before the claim may be adjudicated.  

In this case, the Veteran died in August 2007 and, as was discussed above, the evidence of record contains two certified death certificates.  While, the initial death certificate, certified in August 2007, listed the primary and sole cause of death as prostate cancer, the second death certificate, certified in December 2012, listed congestive heart failure as the primary cause of death.  At the time of his death, the Veteran was service connected only for an acquired psychiatric disorder.  While service connection had been established since 1962 for this disability, he had been receiving a 100 percent disability rating since January 2001.  

The appellant, as the Veteran's surviving spouse, has submitted a twofold argument.  First, she asserts that the Veteran's severe acquired psychiatric disorder exacerbated his heart disorder.  As such, she contends, the Veteran's psychiatric disorder was effectively an underlying cause of death.  As a secondary argument, the appellant asserts that service connection should be established under 38 U.S.C.A. § 1318 (West 2014), which states that if veteran "was continuously rated totally disabling for a period of 10 or more years immediately preceding death," then benefits shall be payed to the surviving spouse "in the same manner as if the veteran's death were service connected."  

While the Veteran was totally disabled for approximately 6 years and 7 months prior to his death, the appellant asserts that the RO committed clear and unmistakable error in its October 2001 decision by not granting a 100 percent rating prior to January 2001.  It does not appear that entitlement to benefits under 38 U.S.C.A. § 1318 has ever been considered by the RO.  However, since the Board has jurisdiction over all aspects of the appellant's Dependency and Indemnity Compensation (DIC) claim reasonably raised by the record, the appropriate course of action is to remand this for further development.

Before the Board may adjudicate entitlement to benefits under 38 U.S.C.A. § 1318, however, the RO must first address the threshold question of whether there was CUE in the October 2001 rating decision.  In this regard, RO and the appellant should be mindful that this CUE claim is applicable only to her DIC claim and, even if CUE is found in this rating decision, she is not entitled to any additional benefits the Veteran may have been entitled to while living.  See Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014); Haines v. West, 154 F.3d 1298 (Fed. Cir. 1998).  

Moreover, while the appellant's claim for DIC benefits is on appeal, her underlying CUE claim is not before the Board.  As such, if the appellant's CUE claim is denied, it may not be reviewed by the Board unless she submits a timely notice of disagreement to the rating decision and ultimately files a timely substantive appeal to perfect an appeal on that issue.  

Finally, while no further development is necessary regarding the appellant's cause of death claim under 38 C.F.R. § 3.312, it would be potentially prejudicial to adjudicate this aspect of the claim before the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there was CUE in the October 2001 rating decision to the extent that entitlement to a total disability rating was not assigned prior to January 2001.  If the rating decision is adverse to her claim, the appellant must be informed of her appeal rights and that she must file a timely notice of disagreement to the adjudication, as well as substantive appeal to perfect an appeal on that issue, should a statement of the case be issued.  

2.  After the above action is completed, a supplemental statement of the case should be issued on the issues on appeal, to include entitlement to service connection for the cause of the Veteran's death as well as entitlement to benefits under 38 U.S.C.A. § 1318, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


